

Exhibit 10.7


MANAGEMENT AGREEMENT


This MANAGEMENT AGREEMENT, dated as of August 4, 2009 (this "Agreement"), is
entered into by and between Delphin Shipping LLC, a Marshall Islands limited
liability company (the "Company") and Eagle Bulk Shipping Inc., a Marshall
Islands corporation (the "Manager").


W I T N E S S E T H


WHEREAS, the Company has been formed for the purpose of acquiring dry bulk
vessels and engaging in other activities in the shipping sector;


WHEREAS, after the date hereof, as the Company, directly or indirectly through
wholly-owned vessel owning subsidiaries, acquires a dry bulk vessel, the
wholly-owned vessel owning subsidiary shall be set forth on Schedule I hereto
(each an "Owner" and collectively the "Owners") and the dry bulk vessel owned by
such Owner shall be set forth next to the name of such Owner on Schedule I
hereto (each a "Vessel" and collectively the "Vessels");


WHEREAS, the Company desires to engage the Manager to provide the management
services more particularly described herein with respect to the Vessels;


WHEREAS, the Manager is in the business of furnishing commercial vessel
management services and technical vessel management supervision services for the
fleet of dry bulk vessels that are majority owned, chartered-in pursuant to a
bareboat charter or leased-in pursuant to a sale/leaseback or similar financing
arrangement by the Manager or its wholly-owned vessel owning subsidiaries
(collectively, the "Manager Vessels") and desires to provide such services with
respect to the Vessels in accordance with the terms and conditions set forth
herein;


WHEREAS, on the date hereof, the Company, the Manager and the other parties
named therein have entered into a waiver and release agreement (the "Manager
Waiver") as set forth on Exhibit A hereto relating to certain matters regarding
this Agreement; and


WHEREAS, on the date hereof, the Company, Kelso Investment Associates VIII,
L.P., KEP VI, LLC and Sophocles Zoullas ("Zoullas") entered into a limited
liability company agreement governing the affairs of the Company (the "Company
LLC Agreement").


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other valuable consideration, the parties hereto hereby agree as
follows:


1.            Engagement of Manager.  The Company hereby engages the Manager to
provide the commercial management and technical management supervisory services
described more fully herein, and the Manager hereby accepts such engagement,
effective as of the date that the first Vessel is delivered to an Owner and the
Company will pay to the Manager during the term of this Agreement the Management
Fee set forth in Section 5 hereof with respect to each Vessel (other than a
Manager Acquired Vessel (as hereinafter defined)).
 
 
2

--------------------------------------------------------------------------------



 
2.             Manager's Responsibilities.


(a)           Management Services.  Subject to the terms and conditions set
forth herein, the Manager shall provide or, through a wholly owned subsidiary of
the Manager or other third party expressly approved in advance by the Company,
cause to be provided to the Company or the applicable Owner with respect to each
Vessel all customary commercial management services and all technical management
supervisory services as are necessary in connection with the operation of each
Vessel, including without limitation, the following services in accordance with
sound ship management practices and with the care, diligence and skill and in a
substantially similar manner and scope as the Manager currently provides,
directly or indirectly, for the Manager Vessels (collectively the "Management
Services"):


 
(i)
The Manager's reasonable best efforts to seek employment for each of the Vessels
and to negotiate, arrange, complete, market, promote and supervise the
chartering or other employment of the Vessels and to monitor the employment and
location of each Vessel on a regular basis, provided, however, that prior to
making any offer relating to a charter contract or other employment arrangement
of a Vessel that, if accepted, would result in a binding obligation of the
Company or an Owner, the Manager shall communicate with and describe to the
Company, or one or more directors of the Company or agent thereof generally
designated by the Company to communicate with the Manager in respect of such
matters (each, a "Company Designee") the material terms of the proposed offer,
charter contract or other employment, and no such charter contract or other such
employment arrangement will be entered into, in each case, with respect to any
Vessel without the express approval of the Company;



 
(ii)
Arrange for and monitor the proper payment to the Company, Owners or their
nominees of all charter hire, freight and other revenues or other moneys of
whatsoever nature arising out of the employment of the Vessels or otherwise in
connection with the Vessels to which the Company or the Owners may be entitled
to;



 
(iii)
Communicate and maintain relations with the charterers of the Vessels and ensure
that, to the extent commercially practicable, the requirements of each charterer
of a Vessel are met on a continual basis, generally administer the charters of
each Vessel and maintain and manage relationships between the Company and
shipbuilders, insurers, and other shipping industry participants;

 
 
3

--------------------------------------------------------------------------------



 
 
(iv)
Act for and on behalf of the Company and each Owner in the negotiation and
documentation of appropriate third party technical management agreements (each a
"Technical Management Agreement") between each Owner and one or more third party
technical ship managers (each a "Technical Manager") in which such Technical
Managers would provide the technical management services to the Vessels that the
Manager, directly or through one or more subsidiaries, does not provide to the
Manager Vessels as of the date of this Agreement, provided, however, that each
Technical Management Agreement shall be subject to the prior written approval of
the Company, and, further provided, that each Technical Management Agreement
shall constitute a direct agreement between the Company or the relevant Owner
and the Technical Manager, and any amounts payable under the Technical
Management Agreements shall be for the account of, and paid to the Technical
Manager by, the Company or the relevant Owner;



 
(v)
Arrange surveys associated with the commercial operation of the Vessels;



 
(vi)
Arrange hull and machinery, war, loss of hire and P&I risks insurances for each
Vessel in accordance with sound ship management practices or as otherwise
directed by the Company, and handle all claims arising in connection with the
insurance of the Vessels including the preparation, documentation and submission
of claims to insurers and/or P&I clubs and the making of settlements of claims
against insurers and/or P&I clubs, in each case in accordance with the
instructions of the Company, and following up on such claims or settlements, and
instituting, defending, intervening in or settling any legal proceedings by or
against the Vessel or any Owner in any way that concerns a Vessel, its freight,
earnings and disbursements (each, a "Proceeding") (it being understood that the
handling of all such claims and legal matters shall always be consistent with
the instructions and requirements of the Vessels' P&I club or other insurers or
underwriters) provided that any out of pocket expenses incurred by the Manager
in connection with instituting, defending, intervening or settling such
Proceeding on behalf of the Company or an Owner shall be a Company Expense (as
such term is used in Section 5(d) of this Agreement), and provided, further,
that if the Manager is advised that the Proceeding will not be covered by the
Vessel's P&I club or other insurance, then the Manager will only take such
action with respect to (x) any individual Proceeding, or group of related
Proceedings, that involve monetary claims below $50,000 with the prior consent
of Zoullas and (y) any individual Proceeding, or group of related Proceedings,
that involve monetary claims in excess of $50,000 with the prior consent of a
Company Designee.

 
 
4

--------------------------------------------------------------------------------



 
 
(vii)
Supervise the provision of customary technical management services provided by
the relevant Technical Manager, including voyage operations, superintendence,
surveys, maintenance, crewing, drydocking, repairs, alterations, maintenance and
renewals to hull, machinery, boilers, auxiliaries, equipment and accommodations,
the arrangement of necessary stores and spare, and lubricating oils;



 
(viii)
Visit each Vessel at such times as deemed necessary and appropriate by the
Manager to evaluate the technical management services and operation of the
Vessel by the relevant Technical Manager pursuant to a Technical Management
Agreement;



 
(ix)
Promptly upon the Company's request, reporting to the Company the Vessel's
movement, position at sea, arrival and departure dates, and provide voyage
estimates and accounts and calculate and invoice of hire, freights, demurrage
and dispatch moneys due from or due to the charterers of the Vessels;



 
(x)
Promptly report to the Company any major casualties and damages received or
caused by the Vessel;



 
(xi)
Subject to the procedures specified in Section 3 hereof, perform class records
review and physical inspection and make reports to the Company as to a vessel's
classification, physical condition and the compliance of the vessel and the
vessel owner's with applicable rules and regulations, and if the Company
approves the making of any offer relating thereto in accordance with Section 3,
assisting the Company in negotiating and carrying out the purchase of dry bulk
vessels and performing all functions necessary to allow the Company to take
physical delivery of the Vessel;



 
(xii)
Implementing (at the direction of the Company) potential divestitures or
dispositions of any of the Vessels;

 
 
5

--------------------------------------------------------------------------------



 
 
(xiii)
Upon the prior agreement of the Company and the Manager, with respect to any
contract entered into by the Company or an Owner relating to a newbuild dry bulk
vessel, the Manager shall (1) oversee and supervise, in all material respects,
the construction of such newbuild, (2) assist the Company upon request in the
negotiation of the shipbuilding contract and specifications and related
documentation, (3) attend to plan approval for the design of the newbuild, (4)
arrange for and supervise alternations and changes to the newbuild, (5) liaise
with the ship builder, supervising the ship builder's progress and overseeing
construction to ensure the ship builder is constructing the newbuild in
accordance with the relevant shipbuilding contract, design and specifications,
(6) attending to the purchasing and other activities relating to the
pre-delivery purchases and (7) arranging for registration of the Vessel under
the relevant flag in accordance with applicable law and registration of the
Vessel with the relevant classification society and other authorities as may be
requiring for obtaining trading, canal and other marine certificates for the
Vessel; and



 
(xiv)
Subject to the limitations and requirements contained elsewhere in this
Agreement, enter into, make and perform all contracts, agreements and other
undertakings as may be, in the opinion of the Manager, necessary, advisable or
incidental to the performance of the Management Services contemplated by this
Agreement; provided, however, the Manager may only enter into any such contract
that would involve payments from the Company (whether through a direct payment
to the counterparty or indirectly through a reimbursement to the Manager in
accordance with this Agreement) in one payment or series of contemplated
payments in an amount in excess of $50,000 with the prior consent of a Company
Designee.



(b)           General Obligations; Employment of Personnel.  In the exercise of
its duties hereunder, the Manager shall act fully in accordance with the
reasonable policies, guidelines and instructions from time to time communicated
to it by the Company or Company Designees and serve the Company faithfully and
diligently in the performance of this Agreement, according to sound ship
management practices and shipping industry standards.  In the performance of
this Agreement, the Manager shall protect the interests of the Company and the
Owner in all matters directly or indirectly relating to the provision of
Management Services to the Vessel in its reasonable control.  All discounts,
commissions and other benefits received by the Manager and/or its employees from
third parties as a consequence of the provision of the Management Service shall
be disclosed to the Company and, unless otherwise agreed, placed at the
Company's or, as the case may be, the relevant Owner's disposal.  The Company
shall, at all times, be allowed full access to the accounts and records of the
Manager which are relevant to the performance of the Management Services
hereunder. The Manager shall at all times maintain, at its own expense, staffing
levels deemed necessary in its reasonable judgment to provide the Management
Services set forth herein for the Vessels.
 
 
6

--------------------------------------------------------------------------------



 
(c)           Engagement of Consultants.  As deemed necessary or advisable by
the Manager, the Manager shall recommend third-party consultants and advisors,
including technical managers, vessel brokers, insurance consultants, engineers,
environmental specialists, chartering agents, appraisers, attorneys, accountants
and other professionals and consultants to be engaged by the Company or an
Owner, each upon such terms as shall be approved by the Company.  The costs of
all such consultants or advisors which are authorized hereunder or are approved
by the Company shall be for the account of, and shall be paid directly by, the
Company or the relevant Owner, as the case may be.


3.             Purchase of Dry Bulk Vessels.


(a)           Subject to Section 3 (b) and (c), below, before the Company makes
any proposal to acquire, or enters into a contract or memorandum of agreement
relating to the acquisition of, a dry bulk carrier, the Company will deliver a
written notice (the "Pre-Signing Notice") to the Manager identifying the
acquisition opportunity and the material terms and conditions thereof (a "Vessel
Purchase Opportunity").  The Manager will then have fifteen (15) business days
from receipt of the Pre-Signing Notice (the "Pre-Signing Offer Period") to elect
to pursue such Vessel Purchase Opportunity on its own behalf.  If, within the
Pre-Signing Offer Period, the Company does not receive notice from the Manager
indicating that the Manager will pursue such Vessel Purchase Opportunity or if
the Manager affirmatively notifies the Company that it will not pursue such
Vessel Purchase Opportunity for its own account or has otherwise been
unsuccessful in pursuing such opportunity for its own account, then in any such
case, the Company may pursue such opportunity on its own behalf.


(b)           Notwithstanding Section 3(a) above, to the extent the Company
reasonably determines that a Vessel Purchase Opportunity is time sensitive in
such a manner that providing the Manager with a Pre-Signing Notice before taking
action with respect to such Vessel Purchase Opportunity could prejudice the
Company's ability to successfully complete such Vessel Purchase Opportunity, the
Company may make a proposal, or sign a preliminary or definitive contract to
acquire such vessel, without providing a Pre-Signing Notice to the Manager,
provided, however, that if the Company does not deliver a Pre-Signing Notice
prior to signing a definitive agreement relating to such Vessel Purchase
Opportunity, then within fifteen (15) business days of signing such definitive
agreement, the Company will deliver a written notice (a "Post-Signing Notice")
to the Manager offering the vessel to the Manager on the same economic and other
material terms and conditions as those governing the Company's contract relating
to such vessel, which offer may be effected through an assignment of the
purchase agreement to the Manager prior to closing, if permitted under the
purchase agreement, or a back to back sale of the vessel to the Manager upon its
delivery to the Company (the "Manager Purchase Offer").  The Manager will then
have fifteen (15) business days from the date of receipt of the Post-Signing
Notice (the "Post-Signing Offer Period") to elect to accept the Manager Purchase
Offer.  If, within the Post-Signing Offer Period, the Company does not receive
notice from the Manager indicating that the Manager will accept the Manager
Purchase Offer or if the Manager affirmatively notifies the Company that it has
elected not to accept the Manager Purchase Offer, then in any such case, the
Company may acquire the vessel on its own behalf without any further obligations
to the Manager as it relates to such vessel under this Section 3.  If the
Company receives a written notice from the Manager prior to the expiration of
the Post-Signing Offer Period indicating that it will accept the Manager
Purchase Offer with respect to the vessel contemplated thereby, such vessel
shall be acquired by the Manager in accordance with the provisions described in
Section 3(d) below.
 
 
7

--------------------------------------------------------------------------------



 
(c)           Notwithstanding Section 3(a), above, if the Company has delivered
a Pre-Signing Notice but reasonably determines that the relevant Vessel Purchase
Opportunity is time sensitive in such a manner that waiting for the expiration
of the Pre-Signing Offer Period before taking action with respect to such Vessel
Purchase Opportunity could prejudice the Company's ability to successfully
complete such Vessel Purchase Opportunity, the Company may make a proposal, or
sign a preliminary or definitive contract to acquire such vessel, without
waiting for the expiration of the Pre-Signing Offer Period, provided, however,
that if the Company executes a definitive agreement relating to a Vessel
Purchase Opportunity before the expiration of the Pre-Signing Offer Period, the
Manager shall continue to have until the expiration of the Pre-Signing Offer
Period to notify the Company of its election to acquire the vessel under
contract with the Company.  If, within the Pre-Signing Offer Period, the Company
does not receive notice from the Manager indicating that the Manager will
acquire the vessel under contract with the Company or if the Manager
affirmatively notifies the Company that it has elected not to accept such offer,
then in any such case, the Company may acquire the vessel on its own behalf
without any further obligations to the Manager as it relates to such vessel
under this Section 3.  If the Company receives a written notice from the Manager
prior to the expiration of the Pre-Signing Offer Period indicating that it will
acquire the vessel contemplated thereby, such vessel shall be acquired by the
Manager in accordance with the provisions described in Section 3(d) below.


(d)           If the Manager accepts an offer to purchase a vessel owned by or
under contract to the Company or an Owner pursuant to Section 3(b) or (c),
above, the Manager shall (i) accept an assignment from the Company of all of its
rights and obligations under such purchase agreement (to the extent permissible
in accordance therewith), and in any event the Manager shall indemnify the
Company and the Owners for any and all liabilities or obligations of the Company
and any such Owners under such purchase agreement and shall reimburse the
Company for all reasonable out-of-pocket cost and expenses of the Company
incurred in connection with such purchase agreement or (ii) acquire the vessel
from the Company or an Owner as promptly as practicable following the delivery
of such vessel to the Company or an Owner for the same purchase price paid by
the Company (plus the reasonable out-of-pocket cost and expenses of the Company
incurred in connection with such purchase agreement) (the vessel so acquired by
the Manager, a "Manager Acquired Vessel").  For the avoidance of doubt, the
Manager shall not be entitled to receive any Management Fees in connection with
any Manager Acquired Vessel.


(e)           On each Acquisition Date (as defined below), the Company shall
update Schedule I hereto to identify the Vessel acquired on such Acquisition
Date and the Owner of such Vessel so acquired; provided, however, in no event
shall a Manager Acquired Vessel be listed on Schedule I hereto or considered a
Vessel for any purposes of this Agreement. Notwithstanding anything to the
contrary contained in this Agreement, a Vessel shall be removed from Schedule I
hereto and shall be automatically removed from the engagement under this
Agreement (including with respect to the Management Fees contemplated by this
Section 5) from and after the time such Vessel is (i) sold to a third party,
(ii) becomes an actual or constructive or compromised or arranged total loss,
(iii) requisitioned for title or any other compulsory acquisition of such Vessel
occurs, (iv) captured, seized, detained or confiscated by any government or
persons acting or purporting to act on behalf of any government and is not
released from such capture, seizure, detention or confiscation, or (v)
unlawfully captured, seized, detained or confiscated by a person or persons not
purporting to act on behalf of any government and is not released from such
capture, seizure, detention or confiscation within three months.  In the event
that a vessel formerly listed on Schedule I hereto is redelivered, released or
otherwise returned to the Company following one or more of the events set forth
in clause (iii), (iv) or (v) of this Section 3(e), the Company shall update
Schedule I hereto and such redelivery or release date shall be deemed to be the
Acquisition Date of the Vessel for purposes of this Agreement.
 
 
8

--------------------------------------------------------------------------------



 
4.             Sale of Vessels. During the term of this Agreement, if the
Company proposes to sell any Vessel to an unaffiliated third party, the Company
agrees to make a bona fide offer to sell such Vessel to the Manager.  Upon
receipt of such offer, the Manager shall have five (5) business days from the
date of such offer to elect to accept such offer.  If, within such five (5)
business day period, the Manager does not accept such offer or affirmatively
notifies the Company that it has elected not to accept such offer, then in any
such case, the Company shall be free to sell such Vessel to any third party.  To
the extent reasonably practical under the circumstances, the Company shall
continue to keep the Manager informed as to the status of any such sale
discussions.


5.             Fees, Expenses and Reimbursements.


(a)           Management Fee. In consideration for the Manager's provision of
the Management Services pursuant to this Agreement, with respect to each Vessel,
the Company shall pay the Manager a commercial and technical management
supervisory fee (the "Management Fee") monthly in advance, commencing on the
first business day of each calendar month (each a "Payment Date") occurring on
or following the date on which the Company, directly or through one or more
Owners, takes delivery of a Vessel (the "Acquisition Date") in accordance with
and subject to the terms and conditions of this Section 5.  Subject to the
adjustments set forth below, the amount of the monthly Management Fee shall be
determined as follows:


 
·
For Vessels one (1) through and including ten (10), a monthly fee of $15,834 for
each such Vessel;



 
·
For Vessels eleven (11) through and including twenty (20), a monthly fee of
$11,667 for each such Vessel; and



 
·
For Vessels in excess of twenty (20), a monthly fee of $8,750 for each such
Vessel.



(b)           Management Fee Adjustments.  As described below and on Exhibit A
to this Agreement (the "Illustrative Example"), the amount of the Management Fee
payable on a Payment Date during the term of this Agreement shall be adjusted in
the event that (i) a Vessel is not immediately fixed under a charter contract on
the Acquisition Date of such Vessel or (ii) a Vessel is laid-up during the term
of the Management Agreement, and such lay-up lasts for more than two (2) months,
in each case in the manner set forth below.  Any inconsistencies between the
Illustrative Example and the provisions below shall be resolved in favor of the
Illustrative Example.
 
 
9

--------------------------------------------------------------------------------



 
 
(i)
Vessel Fixed upon Acquisition Date.



 
(A)
Acquisition Date is Payment Date:  If a Vessel is immediately fixed under a
charter contract as of the Acquisition Date of such Vessel and such Acquisition
Date occurs on a Payment Date, then with respect to such Vessel, the Company
shall pay the Manager on such Acquisition Date that is a Payment Date an amount
equal to two (2) times the monthly Management Fee relating to such Vessel, it
being understood and agreed that such amount reflects the payment of one month's
Management Fee payable in advance and one month's Management Fee as compensation
to the Manager for advance work of the Manager in connection with the initial
employment of the Vessel on the Acquisition Date (as described in the
Illustrative Example).



 
(B)
Acquisition Date is Not Payment Date.  If a Vessel is immediately fixed under a
charter contract as of the Acquisition Date of such Vessel but such Acquisition
Date does not occur on a Payment Date, then with respect to such Vessel the
Company shall pay the Manager on the next Payment Date immediately following
such Acquisition Date the aggregate of (i) an amount equal to two (2) times the
monthly Management Fee relating to such Vessel (it being understood and agreed
that such amount reflects the payment of one month's Management Fee payable in
advance and one month's Management Fee as compensation to the Manager for
advance work of the Manager in connection with the initial employment of the
Vessel on the Acquisition Date (as described in the Illustrative Example)) and
(ii) a pro-rata portion of the monthly Management Fee for such Vessel based on
the number of days elapsed in the month from and after the Acquisition Date for
such Vessel occurred as compared to a 30-day calendar month.



 
Thereafter, for each Payment Date after the initial Payment Date described in
the preceding paragraphs for such Vessel, the Company shall pay the Manager the
monthly Management Fee for such Vessel, provided, however, that if such Vessel
is thereafter laid-up during the term of this Agreement, and such lay-up lasts
for more than two (2) months, the monthly Management Fee for such Vessel will be
reduced to an amount equal to 30% of the monthly Management Fee (such reduced
fee the "Reduced Management Fee") for the period exceeding two-months until one
month before such Vessel is again fixed under a charter contract.  If, as
described in the Illustrative Example, the mechanics described above result in a
true up, credit or payment required to be made from the Manager to the Company,
such credit or true up shall be credited against the other payments required to
be made by the Company to the Manager on the next Payment Date following the
realization of such credit. Commencing on the first Payment Date after the date
that the Vessel is again fixed on a charter contract, the Management Fee shall
be paid in accordance with the payment terms applicable to a Full Fee Management
Payment Date, as set forth in Section 5(b)(ii), below.

 
 
10

--------------------------------------------------------------------------------



 
 
(ii)
Vessel not fixed upon Acquisition date.  If a Vessel is not immediately fixed
under a charter contract as of the Acquisition Date of such Vessel and the
Acquisition Date of such Vessel occurs on a Payment Date, then with respect to
such Vessel, the Company shall pay the Manager on such Acquisition Date the
Reduced Management Fee relating to such Vessel.



 
If a Vessel is not immediately fixed under a charter contract as of the
Acquisition Date of such Vessel and such Acquisition Date does not occur on a
Payment Date, then with respect to such Vessel, the Company shall pay the
Manager on the next Payment Date immediately following such Acquisition Date
(assuming that on such Payment Date such Vessel continues to be laid-up) the
aggregate of (i) the Reduced Management Fee relating to such Vessel and (ii) a
pro-rata portion of the Reduced Management Fee relating to such Vessel based on
the number of days elapsed in the month from and after the Acquisition Date for
such Vessel occurred as compared to a 30-day calendar month.



 
Thereafter, for each Payment Date after the initial Payment Date described above
for such Vessel, the Company shall pay the Manager the Reduced Management Fee
for such Vessel until the first Payment Date on which the Vessel is fixed under
a charter contract (the "Full Management Fee Payment Date").  On the first Full
Management Fee Payment Date in respect of such Vessel, the Company shall pay the
Manager the aggregate of (i) the monthly Management Fee relating to such Vessel,
(ii) an amount equal to (x) a pro-rata portion of the monthly Management Fee
relating to such Vessel based on the number of days elapsed in the month
immediately prior to such Payment Date during which such Vessel was fixed under
a charter contract as compared to a 30-day calendar month minus (y) a pro-rata
portion of the Reduced Management Fee relating to such Vessel that was paid on
such immediately prior Payment Date based on the number of days elapsed in the
such month during which such Vessel was not being utilized under a charter
contract as compared to a 30-day calendar month, and (c) an amount equal to 70%
of the Management Fee relating to such Vessel.

 
 
11

--------------------------------------------------------------------------------



 
(c)           Adjustment to Payment Date. Notwithstanding any other provision of
this Section 5, with respect to each Vessel that is fixed under a charter
contract, the Company and the Manager agree that the monthly amounts payable to
the Manager on any Payment Date relevant to such Vessel shall be deemed to be
due and shall be paid by the Company not more than five (5) days following the
receipt of the monthly revenue relating to the charter contract for such Vessel
by the Company or an Owner, although such day may not be on the first business
day of a calendar month, provided, however, that such provision shall not be
applicable with respect to any Vessel not then fixed on a charter contract.


(d)           Manager Expenses. The Manager shall bear the cost of all
Management Expenses.  As used herein, the term "Management Expenses" means the
day-to-day operating expenses of the Manager, including, without limitation,
salaries and employee benefit expenses of employees of the Manager, office rent,
supplies, secretarial services, telephone, investment and research publications
and other overhead expenses and any other expenses incurred by the Manager in
the performance of the Management Services hereunder to the extent not expressly
contemplated by this Agreement to be reimbursed by the Company to the Manager.


(e)           Company Expenses.  The Company shall promptly reimburse the
Manager for any third-party brokerage commissions advanced by the Manager for
the account of the Company or any Owner with respect to the purchase, sale or
charter of a Vessel, and such other reasonable and out-of-pocket expenses
incurred by the Manager; provided, however, that other than with respect to (i)
third-party brokerage commissions, (ii) pre-purchase inspection fees and
expenses, and (iii) travel, lodging and other travel related expenses incurred
in connection with visiting a Vessel, the Manager shall not incur any expenses
in excess of $50,000 (fifty thousand dollars) on behalf of the Company for which
any reimbursement will be sought hereunder unless and until such expenses have
been discussed with and approved by the Company or Company Designee.


6.             Manager's Vessels, Other Activities; Devotion of Time.


(a)           The parties hereto acknowledge and agree that, during the term of
this Agreement, depending on  a number of facts and circumstances that may exist
at any given time when a Vessel and a Manager Vessel are both available for
charter, the Manager may have a conflict of interest in pursuing charter
opportunities for itself (with respect to the Manager Vessels) and also
complying with its obligations under this Agreement (with respect to identifying
and pursuing chartering opportunities with respect to the Vessels), including,
without limitation, providing the Management Services described in Section 2(a)
hereof.  Except as set forth in Section 6(b) hereof, the Manager shall have the
right to give priority to the Manager Vessels (but not, for the avoidance of
doubt, any other vessel for which the Manager may now or hereafter be engaged to
provide management services with respect to) over the Vessels with respect to
all potential charter opportunities for which the Manager believes in good faith
that a Manager Vessel could be expected to compete with the Vessels in
accordance with factors relevant to such decision (including, without
limitation, the availability, suitability and positioning of the Manager Vessels
as compared to the Vessels with respect to the intended voyage).  The Manager
agrees that, except with respect to the expiration of a Manager Vessel charter
as described in Section 6(b)(ii), if the Manager decides to pursue a potential
charter opportunity with a Manager Vessel instead of a Vessel, then the Manager
will deliver notice to the Company informing the Company of such decision with
respect to such potential charter opportunity.
 
 
12

--------------------------------------------------------------------------------



 
(b)           The parties further agree that, notwithstanding Section 6(a)
above, upon the expiration of an existing charter contract of a Vessel or a
Manager Vessel, as the case may be, the Manager shall act in accordance with the
following:


(i)           Expiration of Vessel Charter.  Upon or in anticipation of the
expiration of any charter contract relating to a Vessel, the Company shall have
the right to exclusively negotiate, with the assistance of the Manager acting in
accordance with Section 2(a), a renewal of such contract with a Vessel,
provided, however, that if the Company is not successful in obtaining a renewal
of an expired charter contract and a Manager Vessel that meets the customer's
requirements relating to, among other factors, suitability, specification,
positioning, size and cost is available for charter at such time, the Company
shall notify the Manager of such opportunity and the Manager shall be entitled
to pursue such employment with a Manager Vessel.


(ii)           Expiration of Manager Vessel Charter.  Upon or in anticipation of
the expiration of any charter contract relating to a Manager Vessel, the Manager
shall have the right to exclusively negotiate a renewal of such contract with a
Manager Vessel, provided, however, that if the Manager is not successful in
obtaining a renewal of an expired charter and a Vessel that meets the customer's
requirements relating to, among other factors, suitability, specifications,
positioning, size, and cost is available for charter at such time, the Manager
shall notify the Company of such opportunity and, at the request of the Company,
prepare a summary of the material terms of a proposed charter contract or other
employment that could be explored by the Company with a Vessel in respect of
such expired charter contract in accordance with Section 2(a).


(c)           The Manager shall at all times devote a sufficient amount of its
time, resources and personnel to provide the Management Services.  Nothing in
this Management Agreement shall in any way restrict the amount of time,
resources or personnel devoted to the Manager Vessels or to engage independently
or with others, for its or their own accounts and for the accounts of others, in
other business ventures and activities of every nature and description, whether
such ventures are competitive with the business of the Company, any Owner, or
otherwise; provided, however, during the term of this Agreement, the Manager
shall not, directly or indirectly, agree to provide management services to other
companies or entities in such a manner that would conflict with its obligations
to the Company under this Agreement, including without limitation, performing
the Management Services to the Company and giving priority to the Vessels in
seeking employment and charter over any and all other vessels (other than the
Manager Vessels in the manner contemplated by Section 6 hereof) that may come
under the management control of the Manager or for which the Manager or any of
its subsidiaries or affiliates may provide management services with respect
to.  Neither the Company nor any Owner shall have any rights or obligations by
virtue of this Management Agreement or otherwise in or to such independent
ventures and activities or the income or profits derived therefrom.
 
 
13

--------------------------------------------------------------------------------



 
7.           Termination.


(a)           Initial Term, Renewal Term.  This Agreement shall have an initial
term of one (1) year (the "Initial Term") and shall thereafter be renewable for
successive one year terms (each a "Renewal Term") upon the election of and at
the option of the Company by delivering notice to the Manager not less than 90
days prior to the expiration of the Initial Term or each successive Renewal Term
thereafter, as the case may be, subject to the Manager's right not to renew,
which notice must be provided to the Company not less than 90 days prior to the
commencement of any Renewal Term.


(b)           Termination by Company.  The Company may terminate this Agreement
at any time after the Initial Term (i) upon not less than thirty (30) days prior
written notice to the Manager, (ii) upon the consummation of a Change of Control
of the Manager or (iii) upon the consummation of a sale of the Company whether
in an initial public offering, a private sale of the Company by way of a merger,
sale of equity securities, sale of assets or otherwise or any other debt or
equity capital raising transaction.  It is agreed that the Manager shall have no
right under this Agreement or otherwise, to participate in or object to any such
sale of, or transaction relating to, the Company.  A "Change of Control" of the
Manager shall be deemed to occur upon the occurrence of any of the following (1)
the sale, lease, transfer or other disposition (other than pursuant to
sale/leaseback or similar financing arrangement), in one or a series of related
transactions, of all or substantially all of the Manager's assets, (2) the
consummation of any transaction the result of which is that any person or group
becomes the beneficial owner, directly or indirectly, of more than a majority of
the Manager's outstanding voting securities, or (3) a change in directors after
which a majority of the members of the board of directors of the Manager are not
Continuing Directors. "Continuing Directors" shall mean, as of any date of
determination, any member of the board of directors of the Manager who (i) was a
member of such board of directors as of the date hereof, or (ii) was nominated
for election or elected to such board of directors with, or whose election to
such board of directors was approved by, the affirmative vote of the Continuing
Directors who were members of such board of directors at the time of such
nomination or election.
 
 
14

--------------------------------------------------------------------------------


 
(c)           Termination for Cause.  The Company and the Manager shall each
have the right to terminate this Agreement at any time (i) if the other party
becomes insolvent, admits in writing its inability to pay its debts as they
become due, is adjudged bankruptcy or declares bankruptcy or makes an assignment
for the benefit of creditors, a proposal or similar action under the bankruptcy,
insolvency or other similar laws of any applicable jurisdiction, or commences or
consents to proceedings relating to it under any reorganization, arrangement,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction, or (ii) by written notice delivered to the other party if such
other party shall have committed a material breach of any provision of this
Agreement and, if such breach is reasonably subject to cure, such breach is
continuing and has not been cured in full within ten (10) days of the receipt of
such notice of termination.


(d)           Termination Adjustments.  Upon any termination of this Agreement
in accordance with its terms, the Manager shall remit to the Company the
pro-rata portion of any Management Fees held by the Manager attributable to any
period following the effective date of termination of this Agreement.  The
Manager shall be entitled to reimbursement of any expenses advanced in
accordance with Section 5(e) hereof prior to the effective date of termination
of this Agreement that have not been reimbursed by the Company prior to such
termination.


(e)           Effect of Termination.  In the event of termination of this
Agreement by either Manager or the Company as provided in Section 7, the
Agreement shall forthwith become void and there shall be no liability or
obligation on the part of the Company, any Owner or the Manager, except (i)
Sections 7, 11, 12, 13 and 14 shall survive in accordance with their terms, (ii)
the Manager Waiver shall survive in accordance with its terms, (iii) Section 3
shall survive for so long as Zoullas is an employee of the Manager and holds an
interest in the Company and (iv) no such termination shall relieve any party
hereto from any liabilities or damages for any breach of this Agreement
occurring prior to such termination.


8.             "Himalaya".  No employee or agent of the Manager shall be liable
to the Company or an Owner for any loss, damage or delay of any nature arising
directly or indirectly from any act, neglect or default relating to the
performance of the Management Services by the such employee or agent of the
Manager or other persons or independent contractors employed by the Manager in
connection with the Management Services; provided, however, the foregoing shall
in no way limit the liability, if any, of the Manager for the fraud, gross
negligence, willful misconduct or willful breach of this Agreement by the
Manager or its directors, officers, employees, agents or sub-contractors
employed by them in connection with the Vessel or the performance of the
Management Services hereunder, in each case to the extent provided in Section 9
hereof.
 
 
15

--------------------------------------------------------------------------------



 
9.             Indemnification.  Except to the extent set forth in second
sentence of this Section 9 or in the Manager Waiver, the Company and the Owners
hereby undertake to keep the Manager and its directors, officers, employees,
agents and sub-contractors indemnified and to hold them harmless against all
actions, proceedings, claims, demands or liabilities whatsoever or howsoever
arising which may be brought against them or incurred or suffered by them
arising out of or in connection with the performance of this Agreement, and
against and in respect of all costs, losses, damages and expenses (including
legal costs and expenses on a full indemnity basis) which the Manager may suffer
or incur (either directly or indirectly) in the course of the performance of
this Agreement, unless and to the extent such costs, losses, damages or expenses
results from the fraud, gross negligence, recklessness, willful misconduct or
willful breach of this Agreement by the Manager or its directors, officers,
employees, agents or sub-contractors.  The Manager shall be under no liability
whatsoever to the Company or the Owner for any loss, damage, delay or expense of
whatsoever nature, whether direct or indirect, (including but not limited to
loss of profit arising out of or in connection with detention of or delay to the
Vessel) and howsoever arising from the performance of the Management Services
unless and to the extent the same results from the fraud, gross negligence,
willful misconduct or willful breach of this Agreement by the Manager or its
directors, officers, employees, agents or sub-contractors employed by them in
connection with the Vessel or the performance of the Management Services
hereunder, in which case (except where loss, damage, delay or expense has
resulted from the Manager's or such directors, officers, employees, agents or
sub-contractors personal act or omission committed with the intent to cause the
same or recklessly and with knowledge that such loss, damage, delay or expense
would probably result), the Manager's liability for each incident or series of
incidents giving rise to a claim or claims shall never exceed a total of ten
times the annual management fee payable hereunder with respect to such Vessel or
Vessels with respect to which such loss, damage, delay or expenses arose.


10.           Force Majeure.  Neither the Company, the Owner nor the Manager
shall be under any liability for any failure to perform any of their obligations
under this Agreement by reason of any cause whatsoever of any nature or kind
beyond their reasonable control due to civil war, insurrections, strikes, riots,
fires, floods, explosions, earthquakes, serious accidents, or any acts of God,
or failure of transportation, epidemics, quarantine restrictions, or labor
trouble causing cessation, slow down or interruption of work.


11.           Non-Solicitation.  During the term of this Agreement and for a
period of twelve months thereafter, the Company agrees that it shall not for any
reason, without the prior written consent of the Manager, solicit any person
then currently employed by the Manager to join the Company as an employee,
member or partner; provided, however (i) for so long as Zoullas is an employee
of the Manager, the foregoing restriction shall not prohibit Zoullas'
participation in the Company as contemplated by and in accordance with the terms
of this Agreement and the LLC Agreement and (ii) from and after the time Zoullas
ceases to be an employee of the Manager for any reason, the foregoing
restriction shall not apply with respect to Zoullas.
 
 
16

--------------------------------------------------------------------------------



 
12.           Notices.  Any notices required to be delivered hereunder shall be
in writing and must be delivered either by hand in person, by facsimile
transmission or by electronic mail or by nationally recognized overnight
delivery service (receipt request) and shall be deemed given when so delivered
by hand (with written confirmation of receipt), sent by facsimile transmission
(with confirmation of receipt of transmission from sender's equipment), sent by
electronic mail, or if delivered by overnight delivery service when received by
the addressee, in each case at the appropriate addresses set forth below (or to
such other addresses as a party may designate for that purpose upon fifteen (15)
days written notice to the other party).








If to the Company or any Owner at:


Delphin Shipping LLC
Sophocles Zoullas
c/o Seward & Kissel LLP
One Battery Park Plaza
New York, New York  10004
Attention: James Abbott
Facsimile:  212 480 8421
E-Mail: abbottj@sewkis.com


Kelso & Company
320 Park Avenue, 24th Floor
New York, New York 10022
Attention:  James J. Connors II, Esq.
Facsimile:  (212) 223-2379
E-Mail: jconnors@kelso.com


with a copy to (which shall not constitute notice) to:


Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York  10036
Attention:  Lou R. Kling
Facsimile: (917) 777-2770
E-Mail: lou.kling@skadden.com


If to the Manager, at:


Eagle Bulk Shipping Inc.
477 Madison Avenue
Suite 1400
New York, New York  10022
 
 
17

--------------------------------------------------------------------------------


 
Attention:  Alan S. Ginsberg
Facsimile :  212-785-3311
E-Mail: aginsberg@eagleships.com


with a copy to (which shall not constitute notice) to:


Seward & Kissel LLP
One Battery Park Plaza
New York, New York  10004
Attention: Gary J. Wolfe
Facsimile:  212 480 8421
E-Mail: Wolfe@sewkis.com




13.           Assignments; Successors.  Neither this Agreement nor any of
Manager's rights or obligations hereunder shall be directly or indirectly
assigned, pledged, hypothecated, or otherwise transferred or disposed of by the
Manager without the prior consent of the Company; provided, however, any of the
Management Services hereunder may be subcontracted to a wholly-owned subsidiary
of the Manager without the consent of the Company; provided, that
notwithstanding any such subcontracting, the Manager shall remain fully liable
for the due performance of its obligations under the Agreement.  This Agreement
shall not be assigned by the Company without the prior consent of the
Manager.  Subject to such limitations on the right of assignment, this Agreement
shall be binding upon and shall inure to the benefit of the respective permitted
successors and assigns of the parties.


14.           Miscellaneous Provisions.


(a)           Authority of the Parties.  Each party hereto represents to the
other that it is duly authorized with full power and authority to execute,
deliver and perform its obligations under this Agreement.  The Manager
represents that its engagement hereunder has been duly authorized by the Manager
and is in accordance with all governing documents of the Manager and does not
conflict with any material contract, employment agreement, credit agreement or
indenture to which the Manager is a party to as of the date hereof.


(b)           Confidentiality.  Except as (i) the parties may otherwise
agreement, or (ii) may be required in the disclosing party's reasonable opinion
after consultation with outside legal counsel by applicable law (including
without limitation U.S. federal securities law) or compliance with the
requirements of regulatory authority or stock exchange on which the shares of
the Company or the Manager are listed, any non-public information or
confidential information relating to this Agreement or the business or affairs
of any party hereto or their affiliates shall be kept strictly confidential by
the other party hereto; provided, however, in the case of clause (ii) hereof,
prior to any public disclosure by a party hereto contemplated to be made in
order to comply with applicable law or requirements of regulatory authorities or
stock exchange requirements, the disclosing party shall provide a draft of such
public disclosure or other communication to the non-disclosing party in advance
and consult with the non-disclosing party regarding the contents of such
disclosure and, to the extent reasonably practicable in the circumstances, take
into consideration any comments on such disclosure as may be provided by the
non-disclosing party.
 
 
18

--------------------------------------------------------------------------------



 
(c)           Entire Agreement.  This Agreement and the Manager Waiver
constitutes the entire agreement among the parties with respect to the subject
matter hereof and supersedes any prior agreement or undertaking among them with
respect to such subject matter.


(d)           Headings.  The Section headings in this Agreement are for
convenience of reference only, and shall not be deemed to alter or affect the
meaning or interpretation of any provisions hereof.


(e)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.


(f)           Modification.  No change or modification of this Agreement shall
be of any force unless such change or modification is in writing and has been
signed by all of the parties.


(g)           Waivers.  No waiver of any breach of any of the terms of this
Agreement shall be effective unless such waiver is in writing and signed by the
party against whom such waiver is claimed.  No waiver of any breach shall be
deemed to be a waiver of any other or subsequent breach.


(h)           Severability.  If any provision of this Agreement shall be held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.


(i)           Independent Contractor.  The parties agree that the Manager is and
shall act as an independent contractor in the performance of its duties
hereunder.  The Manager is not, and in the performance of its duties hereunder
will not hold itself out as, an employee, agent or partner of the Company, but
shall advise person with whom it deals on behalf of the Company that it is
conducting such business as an independent contractor for the Company or
relevant Owner.


(j)           Attorneys' Fees.  In any action brought by any party to enforce
any of such party's rights or remedies under this Agreement, the prevailing
party shall be entitled to all reasonable attorneys' fees and all costs,
expenses and disbursements in connection with any such action.


(k)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws (as opposed to the conflict of laws
provisions) of the State of New York.
 
 
19

--------------------------------------------------------------------------------



 
(l)           Third Parties.  This Agreement is not intended to, nor shall it
create, any rights, claims or benefits enforceable by any person not a party to
it.


[Remainder of Page Intentionally Left Blank]

 
20

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.





 
THE MANAGER:
             
EAGLE BULK SHIPPING INC.
       




 
By:
     
Name:
     
Title:
 




 
THE OWNER:
             
DELPHIN SHIPPING LLC
       




 
By:
     
Name:
     
Title:
 





 
21

--------------------------------------------------------------------------------

 

SCHEDULE I


LIST OF VESSELS/OWNERS


Vessel                                                      Owner











 
22

 


